Citation Nr: 1519343	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1980 to August 1980,
from June 1982 to August 1982, and from April 1985 to July 1985.  He served on active duty from August 1986 to October 1989 with time lost from April 4, 1987 to
May 10, 1987 and from August 21, 1987 to January 3, 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Board remanded the case to afford the Veteran a Board hearing.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the February 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the claim for service connection for an acquired psychiatric disorder based on the determination that such disability did not occur in and is not related to service. 

2.  The Veteran submitted a timely notice of disagreement for the May 2007 rating decision, the RO issued a statement of the case, the Veteran did not submit a substantive appeal after the statement of the case was issued, and therefore the appeal was not perfected.  

3.  The additional evidence received since the May 2007 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the May 2007 rating decision is new and material to the claim for service connection for an acquired psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for an acquired psychiatric disorder, discussion concerning compliance with the duties to notify and assist is not necessary.  


Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In August 1990, the RO denied the claim for service connection for an acquired psychiatric disorder because the Veteran did not submit evidence requested by VA to substantiate his claim.  The Veteran was informed that he could submit the necessary information by June 1, 1991, otherwise, benefits, if entitlement was established could not be paid prior to receipt.  The Veteran did not respond and the claim was therefore abandoned.  See 38 C.F.R. § 3.158 (2014).  

Then, in a May 2007 rating decision, the RO denied the subsequent claim for service connection for an acquired psychiatric disorder based on the determination that such disability did not occur in and is not related to service.  In August 2007, the Veteran submitted a timely notice of disagreement for the May 2007 rating decision, and the RO issued a statement of the case in July 2008, but the Veteran did not submit a substantive appeal thereafter.  Therefore, the rating decision became final based on the evidence of record at the time of the May 2007 rating decision.  38 C.F.R. § 20.1103 (2014).  

At the time of the May 2007 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and the Veteran's statements. 

The additional evidence presented since the May 2007 rating decision includes the February 2015 Board hearing, in which the Veteran's wife testified as to the Veteran's behavioral changes after returning home after his last period of active duty service and as to his symptoms continuing since active duty service.  See e.g., February 2015 Board hearing transcript at p. 12-15.  The credibility of the Veteran's wife's testimony is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because evidence showing psychiatric symptoms began in the Veteran's last period of active duty service and continued since active duty service is pertinent evidence that was absent at the time of the May 2007 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the February 2015 Board hearing testimony is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for an acquired psychiatric disorder.

The Board notes that while the AOJ may obtain additional service records on remand such that 38 C.F.R. § 3.156(c) may be applicable at a future date, the Board is reopening at this juncture to ensure that complete and efficient development, including an examination, can be ordered.  


ORDER

Because new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that was caused or aggravated by his last period of active duty service.  See January 2007 Veteran statement.  He has been diagnosed with multiple psychiatric disorders during the appeal period.  See e.g., June and July 2009 VA treatment records.

The Veteran's service treatment records and VA treatment records show that the Veteran reported a long history of psychiatric symptoms prior to his last period of active duty service.  See e.g., January 1989 in-service psychiatric consult; July 2009 VA treatment record (Veteran reported he first experienced depression and mania at age 18).  The Veteran also had psychiatric symptoms in service and thereafter.  Accordingly, a VA psychiatric examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran reported that he was hospitalized for psychiatric symptoms during his last period of active duty service, to include hospitalization at the Naval Air Station in Jacksonville.  See February 2015 Board hearing transcript at p. 4-5, 12-13.  The record also shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  See e.g., February 2015 Board hearing transcript at p. 17.  As such, attempts should be made to obtain in-service hospitalization and mental health treatment records and records pertaining to the Veteran's claims for SSA benefits.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding his mental health, specifically to include from the following:

a. Dr. Pavis.  See February 2015 Board hearing.

b. Hillcrest Hospital.  See February 2015 Board hearing transcript at p. 11.  

c. Mountain View in Gadsden.  Id.

d. Pavilion in Tuscaloosa.  Id.

e. Medical facilities in Anniston or Oxford.  Id.

f. The private medical facility in Jacksonville that sent the Veteran to NAS Jacksonville during service.  See February 2015 Board hearing transcript at p. 12.  

g. Any other private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.

2. Attempt to obtain the inpatient clinical records pertaining to in-service psychiatric hospitalization of the Veteran from August 1986 to October 1989 at the Naval Hospital, Jacksonville, Florida, including the records of counseling and psychiatric treatment.

All attempts to fulfill this development should be documented in the claims file.

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Obtain outstanding relevant VA treatment records from January 1991 to present, from the Tuscaloosa VAMC.  See hearing transcript at p. 9.

Also obtain any other outstanding VA medical records. 

5. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's acquired psychiatric disorder.  The examiner's attention is invited to the multiple diagnoses shown in the medical evidence, to include depressive disorder and bipolar disorder.  See e.g., June and July 2009 VA treatment records.

(b) Regarding each diagnosed psychiatric disorder:

(1)  Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's current psychiatric disorder pre-existed the Veteran's period of active duty service (from August 1986 to October 1989).


(2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during the period of active duty service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder.

(3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the current psychiatric disorder began in or is related to the Veteran's period of active duty service from August 1986 to October 1989.

In rendering these opinions, the examiner's attention is invited to the Veteran's wife's testimony regarding  changes in his behavior after deployment during his period of active duty service.  See February 2015 Board hearing transcript at p. 12-15.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


